Citation Nr: 1426546	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include as pursuant to 38 U.S.C.A. § 1151.


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to October 1973, and died in October 2004.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  On the Veteran's official Certificate of Death, the immediate cause of the Veteran's death was anoxic brain injury due to a history of cardiopulmonary arrest during restraint by another person or persons.

2.  There is competent evidence that the Veteran's schizophrenia had onset during active service and contributed to his death.

3.  The grant of entitlement to service connection for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1310 (West 2002) renders moot the appellant's claim of entitlement to dependency and indemnity compensation (DIC) benefits under the provisions of 38 U.S.C.A. § 1151 (West 2002).


CONCLUSION OF LAW

Resolving any doubt in the appellant's favor, a disability that was incurred in service contributed materially to the Veteran's death.  38 U.S.C.A. §§  1110, 1112, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

DIC is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability, which is a disability that was incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); see also § 3.303(a) (2013).

Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2013).  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), which in this case is the "psychosis" schizophrenia, service connection may be granted if manifest to a compensable degree within one year of separation from service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The provisions of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements of service connection through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Here, the Veteran's death certificate indicates that his immediate cause of death was anoxic brain injury due to a history of cardiopulmonary arrest during restraint by another person or persons.  In her January 2010 notice of disagreement with the RO's denial of her claim, the appellant asserted that the Veteran died of a condition that is due to service and implied that VA was negligent in its treatment of the Veteran at a hospital facility immediately preceding his death.  Specifically, the appellant asserted that VA administered to the Veteran the incorrect medications for treatment of his schizophrenia.  Notably, the appellant also asserted that the Veteran had a psychiatric disorder upon his discharge from service in October 1973.

The record shows that the Veteran was admitted to a VA hospital for treatment of his schizophrenia.  One month after his admission, the Veteran became agitated and needed to be restrained by hospital staff; he was restrained as a result of his schizophrenia.  While restrained, he went into cardiopulmonary arrest and became unresponsive; he remained in an unresponsive state until his death.

In September 2010, VA obtained an opinion as to the cause of the Veteran's death.  In addressing whether direct service connection was warranted for the Veteran's schizophrenia, a VA physician opined that the Veteran's condition was less likely than not incurred in or caused by that claimed in-service illness.  In offering this opinion, the physician relied on the fact that the Veteran was diagnosed with schizophrenia several years after his active service, among other facts.

The Board finds that the physician's finding that the Veteran's psychiatric condition was not caused by or incurred during his service was based on an inaccurate factual predicate based on the following: (1) the Veteran's STRs show that he required a psychiatric referral in October 1970, as it was apparent that he had a "mental problem"; (2) another in-service psychiatric referral was made in September 1971; and (3) VA inpatient records dated October 1992 note that the Veteran attempted suicide during service in 1971.  In addition, psychiatric treatment records dated October 1975 document a diagnosis of schizophrenia and document the Veteran's report that he experienced hallucinations over the previous two years, which dates back to October 1973, or the time of the Veteran's discharge from service.  Thus, the Board finds that symptoms of the Veteran's psychosis, his schizophrenia, were noted in service and continued until his death.

Overall, the Board finds that the Veteran was hospitalized by reason of a service-connected disability and that one of the conditions leading to the Veteran's death-his restraint by hospital staff-was due to his service-connected schizophrenia.  The Board finds therefore that the Veteran's schizophrenia was a contributory cause of his death.  See 38 C.F.R. § 3.312(c).  Thus, based on the foregoing evidence and resolving any doubt in the appellant's favor, the Board finds that service connection is warranted for the cause of the Veteran's death.

The Board notes that the appellant has submitted claims based on 38 U.S.C.A. § 1151 as an alternative theory of entitlement to the theory of service connection for the cause of the Veteran's death.  In light of the grant of benefits described above, the Board concludes that this DIC claim is rendered moot.  Entitlement to VA benefits under 38 C.F.R. § 1310 is the greater benefit, and it is granted in full.  Therefore, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151, nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of the grant of service connection for the cause of the Veteran's death, the appellant's claim of entitlement to DIC under 38 U.S.C.A. § 1151 is moot.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


